Day, J.
This is an action to recover damages upon an attachment bond given in an action on an account. The trial court sustained a demurrer to plaintiff’s petition.
The allegation in the petition relevant to a discussion of the alleged error is that there was entered in the attachment case the following journal entry:
“Now on this 4th day of August, 1931, settlement made in open court whereby $250 of funds is paid into court for the plaintiff and credited on his account and by agreement of all parties and in settlement; attachment is dismissed, and discharged, also garnishment. And as to attachment and garnishment each party pay its or his own costs.
“By the Court,
“Harry D. Landis, District Judge.”
No liability arises against either principal or surety under an attachment bond after an order of dissolution entered pursuant to a stipulation adjusting disputed matters. Eiseley v. Norfolk Nat. Bank, 89 Neb. 382; Downs v. American Surety Co., 132 Minn. 201.
The trial court properly sustained the demurrer to plaintiff’s petition. .
Affirmed.